FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number: 001-13928 Royal Bank of Canada (Exact name of registrant as specified in its charter) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President, Associate General Counsel & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President, Associate General Counsel & Corporate Secretary (Address of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o This report on Form 6-K is incorporated by reference into the Registration Statements on Form F-3 (File Nos. 333-171806 and 333-181552) and the Registration Statements on Form S-8 (File Nos. 333-12036, 333-12050, 333-13052, 333-13112, 333-13176, 333-14144, 333-110953, 333-117922, 333-178350). SUPPLEMENTAL DISCLOSURE The disclosure under “Liquidity and funding management – Credit ratings” in the registrant’s Second Quarter 2012 Report to Shareholders which was filed as an exhibit to its Form 6-K dated May 24, 2012, is hereby updated by adding the following: “On July 27, 2012, Standard & Poor’s Rating Agency announced that it has changed our rating outlook to “negative” from “stable.””An additional update to such disclosure was previously provided in the registrant’s Form 6-K dated June 26, 2012. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ David M. Power Name: David M. Power Title: Vice-President, Corporate Treasury Date: July 31, 2012 By: /s/ Saqib Nazir­ Name: Saqib Nazir Title: Vice-President, Corporate Treasury Date: July 31, 2012
